Case

B:15-cv-01359-SMY-MAB Document 38 Filed 09/04/19 Pagelof4 Page ID #122

 

 

 

UNITED. STATES. DISTR COUT MEI THE LOLOL ACNL
DISTIALT OF AL tAOZS

 

 

 

 

 

 

 

 

 

STH LHATRL. >
>
LLATUTHE eee |
5
oe : % CPSEMOAS =~ 1359 = SIUL
[MBG BURU> sy se
| : 5 Goa es and E-mailed’ ee
etal. a : —date—— Satie
OM OFAII. >

 

 

fOR___ THE SOM DCS.

 

Were LODE. Plante Leasalege Lree, Do SEW.

 

 

Puttdant. /. Bal kinlet. Gud. Lb wit LAM. fo gb

 

Lnceibe Aetunauke ee bye LL Met, wel LA Liga

 

Lewreol, dec Do Alecwning

 

 

LLZ i he Miljlittas. Vik Zt Llefae MZ Ge. :
| hie Go. es MAL Hil Sy be

 

 

LZ Lhe : Khe A Mhorhe: Cpdgesasice aid

 

2 hag Far

Lia Gate. 2229 SF

 

z o et PLLA AA ML wai LEH LL ee Soe

 

aH Leben) LUA Me te? TECC F Zp Ca sos =

 

whe died Leia W 2 Adib be, Clit LA LA satlbitp

 

44.64

 

G0 tail th be LitA GL tide.

 

 

 

ee

ALOUD Lt CELLULITE LODMELL A: Ac Jil, Lz eae

 

 

 

Aa pattlbee LLL. LLL vectisegl di Ze, le ae

 
Case {

:15-cv-01359-SMY-MAB. Document 38 Filed 09/04/19 Page2of4 Page ID#123

 

 

 

Los:

 

— 7G.

 

 

tlie | |

 

 

 

 

ef Li me AMZ wine jalee. Wb Lit BIDE. Mitt.
de Lee idedewaalecke Le cidditiriine.

Acar 4 fala Sth

 

 

 

Je. Pipes £4 Leek, VE idletatlis let dobre S..

 

Ga) Lf AOCUE gti Brandl eres pe

 

 

me respecte a. Tactical teeate2 LMA reget Hela Dd eee

 

 

VA AZ Ldtaaed linwectiteal (aati, lia Lede lca Laalt..

Lhd, Le Ll. WY, Leb th ZA
Gy eebeal Attsrnttatiiab ghee. Med. Spel

 

* lA Nickeilvere piel teed. bailey tll, LM Mapua
pe ad cd fats, “i
lez Lido 2

 

Ze (aceite (abitdiittittilif Ee,

Lee bkidaygile s Joyo meter EL, J1LkELL, es

., Sorieadee Wa Oe. Ludity bik 4b Lui Me LL2 4

hook Men Duals Liki. Ge,
Dartral AL 2 teapel 2 ace St MUL YULOT; ee

 

 

SERS ace, ak a

e ,
Le

4

:

We. FH BAe Cal. Ketiot diltaihe filet, ZL Zt ss:

141 Indid wal. Who. QUULOGA Lue. gti lie ie ot VL...

Sack deen, Wt suteariby, hy cnlrce, ornate, bacule <=
ete any.and. Al policler alte KG biter wae LOK.

‘ pric Atel LW. (OL) we Be Sade, ie h; Chiral. fill hivah

2G dJdall puctonal

 

 

 

2D alert. ted. be. fpoiliecled oe

 

 
Case 4:15-cv-01359-SMY-MAB Document 38 Filed 09/04/19 Page 3.of 4 Page ID #124

culel, regulaticrel aad foradte keeled LA LDU.
Meat MCL2.

Hide fil Choke rele CL, MGAANTEL, alsa

 

 

 

® i oe ZL levied! dha bie we atic, .
tel buot- sand! Luke oe {he dunia a ae dt CL |
Gilele ten. Tele respect | s
a Ladtie shite , ; tor pla 2
|S he Lut? tad Lipa. Be wz Asal ee J, littiefliye.
BLOM, Lei. ae DUEL. Yi eid. glacueanbe.
plaztite, OEE. !
Luidehe? Whose» oe tnt thnk LA AGILE. W2..

“ Lt ff entirety ak “he Je oe 4a Loe bak, aL Cis lion:
Le Lie ZA d Ueadecttasaalé LEG.

 

 

 

Zi pect tilf "Ebel.

Leen ysl tetet EG0SE,

a a
Leasd MG

 

 

 

 

 

 

 

 

 
Case 3:15-cv-01359-SMY-MAB Document 38 Filed 09/04/19 Page4of4 Page ID #125

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
prisoner.es!@ilsd.uscourts.gov
ELECTRONIC FILING COVER SHEET RECEIVED SEP 04 i0t8

Please complete this form and include it when submitting any type of document, letter, pleading, etc. to
the U.S. District Court for the Southern District of Illinois for review and filing.

Co eget S BESASY

Name ID Number
Please answer questions as thoroughly as possible and circle yes or no where indicated.

1. Is this a new civil rights complaint or habeas corpus petition? Yes or &o)

If this is a habeas case, please circle the related statute: 28 U.S.C. 2241 or 28 U.S.C. 2254

2. Is this an Amended Complaint or an Amended Habeas Petition? Yes oro)

 

If yes, please list case number:
If _ but you do not know the case number mark here:

3. Should this document be filed in a pending case? (xed No
If yes, please list case number: \ > =(35%"5 of.

If yes, but you do not know the case number mark here:
S

4. Please list the total number of pages being transmitted:

5. If multiple documents, please identify each document and the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages; Complaint, 28 pages.

 

. Name of Document We Number of Pages
— Moho “Le. : oe ce SpectGe 3
DHeflenrdarts - Whe Uoku Mces ==

 

 

 

Please note that discovery requests and responses are NOT to be filed, and should be forwarded
to the attorney(s) of record. Discovery materials sent to the Court will be returned unfiled.
